President.
The general rule is, that the best testimony in the power of the party must be produced. In some cases such testimony as is offered must be admitted from necessity. But it is of so dangerous a nature, and may be so adapted to the purposes of fraud, that necessity alone can justify its admission, and where safer testimony can be had recourse to, it ought to be constantly rejected.
In this case, Robert Hamilton might have proceeded in two ways, either of which would have been more safe, solemn, and certain ; than this now proposed.
1. He might have applied to Marshall for a deed of confirmation. This would have been the safest and the best.
2. Or if Marshall refused, or could not be found, he might have applied, under the act of assembly, to the Supreme Court, where there would have been a kind of adverse proceeding, and, with notice and leisure to examine the circumstances, proper precautions could have been taken against fraud.
*49With these methods in the power of the plaintiff, we cannot say that the testimony offered is the best ; and we therefore reject it.
The plaintiff suffered a nonsuit.